Citation Nr: 0018824	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  93-18 530	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington



THE ISSUES

Entitlement to service connection for a left knee disorder, a 
low back disorder, a right shoulder disorder, residuals of a 
head injury (including concussion), and a psychiatric 
disorder.



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel




INTRODUCTION

The veteran had active duty or active duty for training in 
the Naval Reserve from March 15 to April 13, 1988, and had a 
period of active service from July 9 to July 10, 1988 (a 
weekend drill, inactive duty training, during which she 
incurred a service-connected right knee disability).

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an April 1992 decision by the VA RO, which denied 
service connection for a left knee disorder, a low back 
disorder, a right shoulder disorder, residuals of a head 
injury (including concussion), and a psychiatric disorder.  
The case was remanded by the Board in April 1995 for further 
development.


FINDING OF FACT

The veteran has not submitted competent evidence of plausible 
claims for service connection for a left knee disorder, a low 
back disorder, a right shoulder disorder, residuals of a head 
injury (including concussion), and a psychiatric disorder.


CONCLUSION OF LAW

The claims for service connection for a left knee disorder, a 
low back disorder, a right shoulder disorder, residuals of a 
head injury (including concussion), and a psychiatric 
disorder, are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background prior to the Appellant's Naval Reserve Service

Medical records prior to the appellant's Naval Reserve 
service consist primarily of records associated with a claim 
for workers' compensation based upon a claimed back injury 
while working for the Department of Agriculture on June 30, 
1981; she notified her supervisor the next day (July 1, 
1981); and first sought medical attention from a private 
chiropractor on July 2, 1981.  She filed a claim for workers' 
compensation and received continuation of pay through August 
1981 and compensation based on temporary total disability 
thereafter.  She received numerous examinations and initial 
assessments included lumbosacral strain and possible disc 
disease.

In a September 1981 statement, John Litvak, M.D., a 
neurologist, indicated he evaluated the veteran for low back 
complaints.  Her history also included current migraines and 
having been rendered unconscious twice when a child.  In an 
October 1981 statement, Dr. Litvak reported that examinations 
had revealed absolutely no abnormalities despite a multitude 
of studies performed during an admission to St. Anthony's 
Hospital.  

In November 1981, Philip Yarnell, M.D., a neurologist, 
diagnosed chronic low back strain with radiation down the 
left leg.  In a January 1982 statement, Dr. Yarnell reported 
that December 1981 neurological studies were non-specific; 
his impression was low back pain syndrome with some root 
pain.  Later that month, Dr. Yarnell referred the appellant 
to a program for pain management.

In a February 1982 statement, Howard Fralick, M.D., reported 
that physical examination showed no abnormalities and 
diagnosed conversion hysterical reaction.  He said that the 
mechanism of the injury was trivial and the claimant's 
alleged inability to utilize her right leg did not follow an 
organic pattern.  He concluded by stating that there were no 
objective findings to support her contentions that she was 
unable to work and that the diagnoses of conversion hysteria 
and malingering were almost inseparable.  

A May 1982 psychological evaluation by Dr. Burton E. 
Rosenblum led to a diagnosis of a conversion disorder, for 
which psychotherapy was recommended.

In July 1982, Kenneth Adler, M.D., reported that clinical 
testing and observation of the appellant's movements revealed 
extremely divergent findings.  Dr. Adler stated she had no 
clinical symptoms or neurological findings of disc disease, 
and her reaction was totally unrelated to her "supposed 
injury" of June 1981.  He said that it was difficult to 
separate malingering from conversion hysteria, and stated 
that he favored the possibility of conversion hysteria which 
he did not feel was related to her injury or type of work.  

A January 1993 evaluation by Joe T. Hartzog, M.D., noted that 
the veteran had subjective complaints of back and leg pain 
without remarkable physical or laboratory findings.  The 
doctor noted that possibilities included malingering, 
conversion reaction, and a minor musculoskeletal disorder 
with a great deal of somatic over-response.

In January 1983, Maurice H. Bisharat, M.D., a specialist in 
psychiatry and neurology, thoroughly reviewed the appellant's 
clinical records, interviewed her, and conducted a 
psychiatric examination.  He reported that it was clear that 
the diagnosis was malingering because her symptoms were 
produced in pursuit of a recognizable goal.  He reported that 
she filled all the other criteria including the conscious 
voluntary production of symptoms.  Dr. Bisharat also 
diagnosed antisocial personality disorder.

In December 1983, the veteran's workers' compensation 
benefits were terminated by the Office of Workers' 
Compensation Programs.  It was held that the weight of the 
medical evidence established that she was not currently 
disabled because of any condition causally related to her 
June 1981 injury.  

II. Background during and after the 
Appellant's Naval Reserve Service 

On an October 1987 report of medical history recorded as part 
of an examination for the U.S. Naval Reserve, the appellant 
reported that she had never received, nor had she ever 
applied for, pension or compensation for an existing 
disability.  She denied any frequent or severe headaches, 
arthritis, painful or "trick" shoulder, "trick" or locked 
knee, frequent trouble sleeping, depression or excessive 
worry, and nervous trouble of any sort, but she did not check 
any answer to a question as to whether she had had recurrent 
back pain.  The October 1987 medical examination was negative 
for any pertinent abnormalities. The veteran had subsequent 
service in the U.S. Naval Reserve.  This included a period of 
active duty or active duty for training from March 15, 1988 
to April 13, 1988.  The DD Form 214 lists this period as 
"active duty," although some other records suggest it was 
active duty for training.  A March 15, 1988 statement by the 
veteran notes that she was reporting to the Naval Reserve 
Center and had no ailments since her last examination.  An 
April 13, 1988 statement by the veteran indicates she had no 
ailments related to her "training period."

The veteran reportedly had inactive duty training (weekend 
drill) with the Naval Reserve on July 9 and July 10, 1988.  A 
medical record shows she was seen on July 10, 1988, at the 
Urgent Care Center at Pacific Medical Center, for right knee 
complaints.  She reported that she was in the Naval Reserve 
and had fallen on her knee while walking down stairs the day 
before.  Elsewhere in the medical record, it was reported 
that she had twisted her right knee when she caught her heel 
on a step while walking down stairs.  She related that the 
knee had swollen up the night before, she had applied ice, 
and that the knee was no longer swollen.  Examination showed 
no swelling or ecchymosis.  The right knee was tender to 
palpation over the lateral collateral ligament.  There was 
full range of motion and no laxity to anterior, posterior, 
valgus, or varus stress.  The assessment was mild knee 
sprain, lateral collateral ligament.  There were no 
complaints or findings relative to any other disorders.  

A July 13, 1988 communication from the Naval Reserve 
Readiness Center, in Seattle, notes that the veteran was 
injured in a fall on July 9, 1988 at the Naval Reserve 
Readiness Center when she fell walking down stairs when her 
right heel caught on the step causing her to fall.  The 
diagnosis was mild knee sprain/strain.  It was reported that 
she had been "drilling on board" at the Naval Reserve 
Readiness Center.

The veteran was seen at a naval medical clinic on August 25, 
1988 for right knee complaints.  She reported that she had 
twisted her knee 6 weeks earlier when she had fallen down 
stairs and landed on her right kneecap.  She reported that 
she had had nagging right knee pain since then.  She reported 
one instance of the knee giving way when she was running 
across a street.  There was tenderness of the medial lateral 
collateral ligament.  No instability was described.  The 
assessments were right lateral collateral ligament strain and 
mild femoral subluxation of the right patella.  When seen at 
the clinic in September 1988, it was related that she had 
fallen on July 9, 1988 when she caught her heel on the 
stairs, her leg buckled, and she fell forward landing on both 
knees and sustaining what looked like a contusion of the 
right knee.  It was reported that the knee had swelled and 
then decreased in the next 24 hours.  She reported that since 
then she had limped and had had intermittent swelling and 
occasional giving way of the knee.  Examination showed no 
effusion, full range of motion, and no ligamentous 
instability.  The assessments were patellar subluxation and 
contusion of the patella.  

The veteran was examined at Thompson Chiropractic Health 
Center on September 26, 1988 for complaints of right knee, 
neck, shoulder, arm and back pain which she said arose from 
an injury at work (part-time at the U.S. Naval Reserve) when 
she fell and hurt the right knee.  She claimed that she had 
the onset of low back pain concomitant with the right knee 
pain, and had neck pain, arm soreness, and numbness of the 
hands and feet, which developed within 1-1/2 weeks of the 
fall.  She had 4 chiropractic treatments over the next week 
(and additional treatment in later years).  

In October 1988, she was seen again at a naval medical clinic 
and reported chronic right knee pain.  She had a positive 
McMurray's sign.  Examination of the knee showed tenderness 
and mild swelling.  There was no varus/valgus instability.  
The assessment was rule out medial meniscus tear with lateral 
collateral strain of the right knee.  

In October 1988, the appellant was seen for evaluation of her 
right knee condition at Pacific Medical Center on referral 
from the naval clinic.  She said she was unsure of the exact 
nature of her injury; however she reported that she had 
caught her heel on a stair causing her to fall so her knee 
was bent and she struck her patella area in the fall.  There 
was tenderness of the knee joint and slight effusion; the 
knee was stable to varus and valgus forces.  The assessment 
was possible meniscus tear versus subpatellar contusion.  
Later in October 1988, she related that she had injured both 
knees in the accident during service.  An arthrogram showed a 
meniscus tear of the right knee.  The assessment was internal 
derangement of the left and right knees.  

The appellant was seen at Pacific Medical Center in March 
1989 for complaints of bilateral knee; she requested an 
arthrogram.  Records from Providence Medical Center show she 
underwent a right medial meniscectomy in March 1989.  She was 
seen again at Pacific Medical Center in April 1989 seeking 
treatment for her left knee.  Objectively, the left knee 
looked fine.  She underwent a left knee arthrogram in May 
1989; it was negative.

The appellant was seen by John M. Hendrickson, M.D., in May 
1989 for evaluation of her knees.  She reported that she had 
injured her knees 10 months earlier when caught both heels on 
a step and fell down 4 steps "bouncing all the way down" on 
flexed knees.  She reported that she had swelling of both 
knees within the hour and the next day she sought treatment.  
She reported that she had knee problems since the injury.  
She said she had had physical therapy but it aggravated her 
back.  X-rays of the back were normal.  The assessment was 
right knee recent postoperative bucket handle tear.  Dr. 
Hendrickson's plan was to work on her back problems before 
addressing the knee problems.

On a June 1989 evaluation at Pacific Medical Center, it was 
noted that she had had chronic right knee pain and low back 
pain since the time of her right knee injury one year 
earlier.  In the record of past medical history, it was noted 
that she had had multiple bone fractures of the upper 
extremities, and that in all cases there were serious traumas 
involved.  It was noted that she had been a heavy alcoholic 
from 1980 to 1986.  The assessments included knee and back 
pain, seemingly related to the injury one year earlier, and 
depression, which the examiner said was understandable in 
view of her chronic pain syndrome and job situation.  

A July 1989 report of a Navy Medical Board notes that history 
included the veteran being well until July 1988, at which 
time, while on duty, she fell down a flight of stairs and 
landed on "both" kneecaps.  Reportedly at that time she 
began to develop low back pain and bilateral knee pain.  It 
was noted that she had an arthrogram of the right knee with a 
right medial meniscectomy in March 1989 at Pacific Medical 
Center.  She continued to have bilateral knee pain.  The 
appellant reported that the right knee pain was worse than 
the left knee pain, initially.  She had a normal arthrogram 
of the left knee in April 1989.  It was noted that she had 
reported low back pain in the lumbosacral area since her 
fall.  Physical examination showed no medial or lateral 
laxity of the knees.  She had diffuse tenderness around both 
knees specifically at the medial and lateral condyles and 
tenderness over the right medial joint line.  It was the 
opinion of the medical board that the diagnoses of mechanical 
low back pain and bilateral patellofemoral syndrome were 
correct and that she was unable to perform her duties.  It 
was recommended that her case be referred to a Physical 
Evaluation Board for final adjudication.  The Physical 
Evaluation Board approved the appellant's discharge from the 
U.S. Naval Reserve (Inactive) in August 1989 due to a knee 
condition.

Medical records from Pacific Medical Center show the 
appellant was seen again beginning in January 1990 for 
numerous claimed symptoms.  In January 1990 she was seen for 
headaches from a head injury 8 days earlier.  She reportedly 
banged her right temple hard on a car door while cleaning the 
car.  The impression was traumatic headaches.  She was 
confronted about her history of head trauma in February 1990 
and denied having been beaten up.  It was noted that she was 
drinking 2 glasses of wine a day, which was a decrease for 
her.  The impressions were depression, questionable status 
post concussion syndrome, and chronic headaches, trauma 
verses tension.  In March 1990, it was noted that she was 
being treated at the neuropsychology unit and working on 
strategies to get her less focused on her somatic complaints.  
It was noted that she had been referred for assessment and 
treatment of residuals of a concussion, depression, anger, 
and chronic head pain.  It was reported that two months 
earlier she had accidentally struck her head against the car 
door.  She said she had had migraines when she was 20 years 
old and was treated with medication for depression when she 
was 21 years old.  The examiner said it seemed she was 
suffering from severe major depression and post-concussion 
syndrome.  Later in March 1989, it was reported that that she 
had cut her wrists about 4 years ago. 

Treatment records from Thompson Chiropractic Health Center 
show the veteran was seen from June to September 1990, 
primarily for right shoulder symptoms.  She reported that she 
had bumped her head (right temporal region) in January and 
had "banged" her right anterior shoulder in June 1990.  

Records from J. Chriss Cancro, M.D., at the Cascade 
Orthopedic and Fracture Clinic in August 1990 note that the 
appellant gave a history of injuring her right shoulder in 
early June 1990 when she fell against the doorway striking 
the lateral and apical portions of the right shoulder.  The 
assessment was rotator cuff contusion and strain.  She was 
seen for the right shoulder symptoms through May 1991.  At 
that time the diagnosis was impingement syndrome of the right 
shoulder and chronic acromioclavicular joint strain.  It was 
noted that that X-rays showed a 2-3 mm elevation of the right 
clavicle, but no specific degenerative changes.

In December 1991, the appellant filed a claim for service 
connection for a torn medial meniscus and bilateral 
patellofemoral syndrome.

On a VA examination in January 1992, the veteran reported 
that she had intermittent right knee pain since an injury in 
1988.  She said she fell in early 1990 when her right knee 
gave way, sustaining a concussion, and had not done well 
since that time, with marked depression and a personality 
change.  She reported that she fell again in June 1990, 
injuring her right shoulder; she said she continued to have 
shoulder pain.  Examination of the right knee noted no 
limitation of motion, an old scar from previous arthroscopic 
surgery, and no swelling or tenderness.  The impressions were 
previous right medial meniscus injury and probable 
chondromalacia of the right patella, and depression.  

In April 1992, the RO granted service connection for 
postoperative residuals of a right knee injury.  A 
noncompensable rating was assigned for the right knee 
disorder.  The RO also denied service connection for left 
knee, right shoulder, and low back conditions, residuals of a 
concussion, and depression.  

Medical records from Dr. Hendrickson show treatment from May 
1992 to January 1993, primarily for right knee and low back 
symptoms symptoms.  A June 1992 MRI showed degenerative disc 
disease of the lumbosacral spine.  Dr. Hendrickson's records 
and records from Valley Medical Center show the veteran 
underwent a medial meniscectomy of the right knee in 
September 1992.

On a VA examination in April 1993, the veteran reported her 
knee and back complaints.  She said she had had low back pain 
since the right knee injury in June 1988 and that her knee 
gave out at least once every couple of weeks.  Examination 
showed mild anterior-posterior and rotator instability of the 
right knee.  The assessments were status post right knee 
injury in 1988; mild crepitus of the left knee; and chronic 
low back pain since a fall in June 1988 by her history 
suggestive of low back strain.  X-rays showed degenerative 
joint disease of both knees and a minimal anterior wedging of 
T12 of undermined age.

In June 1993, the RO increased the rating for the right knee 
condition to 10 percent.

In July 1993 correspondence and in other statements, the 
appellant and her husband asserted that she had disability as 
the result of injury to both knees and back in July 1988 and 
from subsequent (and secondary) injuries to the head and 
right shoulder.  It was also contended that her head injury 
causes depression, anger, and agoraphobia.

In March 1994, Dennis Short, M.D., reported that he last saw 
the appellant in February 1994.  He reported diagnoses of 
major depression and agoraphobia, and said the appellant was 
totally disabled and would not be able to return to work.  

In May 1994, Dr. Hendrickson reported that the veteran had 
developed right knee symptoms 6 months ago after dancing with 
her husband.  The assessment that she had re-injured her 
right medial meniscus.  Dr. Hendrickson's records show she 
underwent repeat right knee surgery in May 1994.  

The RO granted the veteran a temporary total convalescent 
rating for her service-connected right knee disability, 
effective from May 17, 1994 through June 1994, after which 
the previously assigned 10 percent rating was continued.  

Records from Pacific Medical Center show the veteran came to 
the facility in September 1994 to discuss depression.  She 
said she had some underlying depression when she sustained 
head trauma when she collided into her car door 5 or 6 years 
ago.  She reported increasing depression over the last 4-6 
months.  The assessments were depression, possible peri-
menipausal syndrome, inadequate health maintenance, and 
recent arthroscopic surgery on the right knee.  At a visit in 
October 1994, to have her care formally established with the 
clinic, it was noted that she had a long family history of 
depression.  The assessments included hypertension, childhood 
history of rheumatic fever, depression, and peri-menapausal 
syndrome.  In May 1995, it was noted that things had been 
going well on Prozac and that she preferred not to be seen by 
a psychiatrist or psychologist because of privacy concerns.

When seen by Dr. Hendrickson in August 1995 for ongoing back 
complaints, he suspected that she probably had spinal 
stenosis.  

On a September 1995 VA orthopedic examination, the veteran 
reported that her fall on steps in the Naval Reserve had been 
down 6-8 steps and had caused back and left pain as well as 
right knee symptoms.  It was reported that a left knee 
arthrogram had been negative and she had no specific 
treatment for the left knee.  The diagnoses were lumbosacral 
strain, status postoperative right knee arthroscopy and 
partial tear of the medial meniscus, and left knee pain of 
uncertain etiology.  

On a September 1995 VA psychiatric examination, she reported 
that she injured her knees in the military in 1988.  She 
reported that she had been depressed since she injured her 
head when her knee gave way in 1990, and had been depressed 
since then.  It was reported that she was depressed for 3 or 
4 months after her mother died in 1978 and had become 
depressed after a divorce in 1986.  The examiner considered a 
diagnosis of an organic affective disorder, but continued a 
previous diagnosis of major depression, recurrent.

An emergency room record from Auburn Regional Medical Center 
shows the appellant was seen in the early hours of May 26, 
1997 for complaints of a headache, memory loss, and trouble 
concentrating following head trauma sustained when she 
tripped and fell while carrying a child.  She reportedly had 
been at a party that night and had 4 or 5 drinks.  She also 
claimed a previous history of head trauma in 1988.  She had a 
strong smell of alcohol on her breath.  Extremities were non-
tender with full range of motion.  The diagnoses were closed 
head injury and alcohol intoxication.

Records from Pacific Medical Center (PacMed) show she was 
seen on May 28, 1997 for complaints of a head injury and her 
right knee giving way.  She reported that she had fallen 4 
days earlier when her knee gave way.  The assessment was 
concussion, post concussion syndrome, and right knee laxity 
problem, possible ACL tear, chronic not acute. 

In July and August 1997, recent letters were received from 
the veteran's acquaintances.  These letters generally relate 
that she fell in February 1997 and May 1997 when her right 
knee gave way.  On the latter occasion she reportedly had 
been carrying a child and injured her head, and she was taken 
to the Auburn Regional Medical Center for a CT scan.  

Later medical records from 1997 to 1999 show depression and a 
variety of physical ailments.  Records from PacMed show the 
veteran underwent a physical examination in January 1999.  
Her head, extremities, and neurological system were 
unremarkable.  The impressions included depression.

III. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Active 
service includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
from a disease or injury incurred in or aggravated in the 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled from an injury 
incurred in or aggravated in the line of duty.  38 U.S.C.A. § 
101(24).  Secondary service connection may be granted for a 
disability which is proximately due to or the result of an 
established service-connected condition.  38 C.F.R. § 3.310.

The appellant's claims present the threshold question of 
whether she has met her initial burden of submitting evidence 
to show that her claims are well grounded, meaning plausible.  
If she has not presented evidence that her claims are well 
grounded, there is no duty on the part of the VA to assist 
her with her claims, and the claims must be denied.  38 
U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136 (1994).  
For her service connection claims to be plausible or well 
grounded, they must be supported by competent evidence, not 
just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

The requirements of a well-grounded claim for service 
connection include competent evidence of a current disability 
(a medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (medical evidence or, in some 
cases, lay evidence), and of a nexus between the in-service 
injury or disease (or an established service-connected 
condition, in the case of a claim for secondary service 
connection) and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet.App. 498 (1995); Libertine v. Brown, 9 
Vet.App. 521 (1996);

A.  Service connection for left knee and low back disorders

The appellant seeks service connection for left knee and low 
back disorders which she claims are due to injuries sustained 
while performing inactive duty training in July 1988; she 
asserts that the left knee and low back were injured in the 
same fall in which she incurred her service-connected right 
knee disability during this weekend drill. 

The evidence shows that the appellant went to a civilian 
hospital (Pacific Medical Center) in July 1988 stating that 
she had injured her right knee injury the day before while in 
duty status with the Naval Reserve; there were minimal 
findings as to the right knee and no abnormal findings or 
complaints relative to the left knee or back.  Six weeks 
later she sought treatment for right knee symptoms and later 
underwent surgery for a torn medial meniscus of the right 
knee.  The first mention of any low back pain claimed to be 
associated with the reported July 1988 fall was in September 
1988 when she reported to a chiropractor that she had low 
back pain which started concomitant with the July 1988 
injury.  Such history has been repeated on subsequent 
occasions.  When seen in September 1988, the veteran reported 
she had fallen on both knees in the July 1988 incident, and 
in October 1988 she said she actually injured both knees in 
the fall.  Internal derangement of both knees was diagnosed 
in October 1988, a left knee arthrogram was negative in May 
1989, and degenerative joint disease of the left knee was 
diagnosed by X-ray at an April 1993 VA examination.  

There was no mention of a back or left knee injury during the 
July 1988 inactive duty training or in the weeks that 
followed.  The appellant's account of claimed back and left 
knee injuries is not supported by the more contemporaneous 
July and August 1988 medical records from Pacific Medical 
Center and the Naval Reserve medical clinic; when reporting 
the right knee injury, she did not mention low back or left 
knee injuries or symptoms.  The veteran's unsubstantiated 
history of such injuries surfaced long after the weekend 
drill and has since been reiterated in medical reports.  
Moreover, the veteran has an extensive history of back 
complaints (which were eventually primarily classified as 
malingering) prior to her joining the Naval Reserve. 

Not only is the veteran's account of back and left knee 
injuries in service unsupported by any reliable evidence, she 
lacks the competence to give a medical opinion on the 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  The mere transcription in medical 
records, of her self-reported history, does not constitute 
competent medical evidence of causality for well-grounded 
claims.  LeShore v. Brown, 8 Vet.App. 406 (1995).  

There is no competent medical evidence linking current low 
back and left knee disorders to service, as required for 
well-grounded claims of direct service connection.  Caluza, 
supra.  There is also no medical evidence linking current low 
back and left knee conditions with the veteran's service-
connected right knee disorder, as required for well-grounded 
claims of secondary service connection.  Libertine, supra.  
Absent such competent medical evidence of causality, the 
claims for service connection must be denied as not well 
grounded.  38 U.S.C.A. § 5107(a)

B.  Service connection for a right shoulder disorder, 
residuals of a head injury (including concussion), and a 
psychiatric disorder

The appellant asserts that she now has a right shoulder 
disorder as the result of a fall against a doorway in June 
1990 and that the fall was caused by her service-connected 
right knee condition.  The evidence shows she was treated for 
an impingement syndrome in June 1990, but while she was being 
treated for the right shoulder complaints, there was no 
mention that the fall was the result of the right knee giving 
way or otherwise related to the service-connected right knee 
condition.  Without competent medical evidence linking the 
veteran's right shoulder condition to her service-connected 
right knee condition, the claim for secondary service 
connection is not well grounded.  38 U.S.C.A. § 5107(a); 
Libertine, supra; Caluza, supra.

The appellant also claims she has residuals of head injuries 
that were caused by falls after her service-connected right 
knee gave way.  She also says she has psychiatric problems 
from the head injuries.  Pre-service medical records note 
psychiatric problems.  The record reflects several different 
accidental head injuries after the July 1988 inactive duty 
training.  In January 1990, she reported that she banged her 
temple against a car door; no mention was made of any role of 
her service-connected right knee disorder in the head injury.  
Two years later, at a VA examination in January 1992, she 
attributed psychiatric problems to the 1990 head injury, but 
did not mention involvement of the right knee in the head 
injury.  At a VA psychiatric examination in 1995, she first 
claimed that the 1990 head injury was the result of a fall 
when her knee gave way.  

The appellant sustained another head injury in May 1997, when 
she fell while carrying a baby at a party.  She was treated 
for a concussion at a hospital where it was noted that she 
said that she had tripped and fallen; it was also noted that 
she was intoxicated.  The veteran's right knee disability was 
not mentioned in the medical treatment record.  Lay 
statements from the reported witnesses to the appellant's May 
1997 fall claim that the fall was due to her right knee 
collapsing.  While witnesses may provide competent evidence 
as to observation of a claimed fall, in the circumstances of 
this case, they lack the medical expertise to conclude that 
it was the instability of right knee that caused the fall.  
Espiritu, supra.  Furthermore, the statements of the supposed 
witnesses contradict the veteran's own statement given to 
treating doctors on the night she was injured, that her fall 
was caused when she tripped.  

As the appellant has presented no competent medical evidence 
to link a head injury (including concussion) with her 
service-connected right knee disability, the claim for 
service connection must be denied as not well grounded.  By 
the same token, the claim for service connection for a 
psychiatric disorder is not well grounded.  Such claim is 
based on her allegedly having a psychiatric disorder 
secondary to a head injury.  As she has proffered no 
competent medical evidence to link the head injury (the event 
she avers precipitated psychiatric impairment) to the 
service-connected right knee condition, this claim must also 
as be denied as not well grounded.  38 U.S.C.A. § 5107(a); 
Libertine, supra; Caluza, supra.


ORDER

Service connection for a left knee disorder, a low back 
disorder, a right shoulder disorder, residuals of a head 
injury (including concussion), and a psychiatric disorder is 
denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

